Citation Nr: 0106491	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  94-31 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for shortening of the 
right lower extremity.

2.  Entitlement to service connection for a right hip 
disability, claimed as secondary to a service-connected back 
disability.

3.  Entitlement to an evaluation in excess of 40 percent for 
a service-connected back disability.

4.  Entitlement to an effective date prior to August 1, 1992 
for the assignment of a 40 percent evaluation for a low back 
disability.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to a service-connected 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to 
February 1956.  

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal of an April 1994 Department of 
Veterans Affairs (VA) Regional Office (RO) rating decision, 
which denied entitlement to service connection for a right 
hip disability and for shortening of the right lower 
extremity, and denied entitlement to an earlier effective 
date for the assignment of a 40 percent evaluation for a 
service-connected low back disability.  This matter is also 
before the Board on appeal of a June 1991 VARO rating 
decision which denied entitlement to an increased evaluation 
for service-connected lumbosacral strain; and from a 
September 1996 VARO rating decision which denied entitlement 
to TDIU benefits.  

In a March 1999 decision, the Board remanded the 
aforementioned issues to the RO for the scheduling of a 
hearing before a Member of the Board.  The claims folder was 
subsequently returned to the Board, but it was not clear 
whether a hearing had been conducted.  In a December 1999 
decision, the Board again remanded the aforementioned issues 
to the RO for the scheduling of a hearing before a Member of 
the Board.  The requested hearing was held in December 2000 
and the veteran's claims have now been returned to the Board 
for appellate action.  

The Board notes that in an August 1993 statement, the veteran 
asserted that service connection was warranted for nerve 
damage sustained during surgery and resulting in a permanent 
disability to the right foot (big toe and second toe).  This 
matter has not been addressed by the RO, thus it is referred 
to the RO for appropriate action.

The issues of entitlement to service connection for 
shortening of the right lower extremity and entitlement to 
service connection for a right hip disability claimed as 
secondary to the service-connected back disability will be 
addressed in the REMAND portion of this decision.  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected back disability is 
manifested by subjective complaints of constant and severe 
pain with radiculopathy consistent with objective findings of 
markedly restricted range of motion, spasm, weakness, sensory 
deficit, and absent right ankle jerk, indicative of a 60 
percent evaluation since August 
1, 1992.  

3.  The veteran's claim for an increased rating of his 
service-connected back disability was received on December 
10, 1990.

4.  The earliest date as of which it was factually 
ascertainable that an increase in disability warranting a 40 
percent evaluation for the service-connected low back had 
occurred was September 21, 1990, the date of a VA outpatient 
treatment record.  

5.  The veteran has been unemployed since 1989 and has also 
been receiving Social Security disability benefits since 
1989; his educational achievements appear to be limited. 

6.  The veteran's service-connected back disability has been 
assigned a 60 percent evaluation herein; he has no other 
service-connected disabilities.  

7.  The service-connected back disability is of such severity 
so as to preclude the veteran from engaging in substantially 
gainful employment.  



CONCLUSIONS OF LAW

1.  The criteria for a 60 percent evaluation for service-
connected back disability have been met as of August 1, 1992.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.71a, 
Diagnostic Code 5293 (2000); Fenderson v West, 12 Vet. App. 
119 (1999).

2.  The criteria for an effective date of September 21, 1990, 
for the grant of a 40 percent evaluation for a service-
connected back disability have been met.  38 U.S.C.A. § 5110 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.400, 4.3, 4.7, 
4.71a, Diagnostic Code 5293 (2000).

3.  The criteria for entitlement to TDIU benefits have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16(a), 4.18 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the relevant evidence of record reflects that in 
a June 1956 rating decision, the RO granted entitlement to 
service connection for residuals of a back injury, evaluated 
as 20 percent disabling, effective from February 9, 1956.  

Private medical treatment records dated in September 1989 
reflect that the veteran indicated his back occasionally 
acted up, but was not a major problem at that time.  An 
October 1989 private evaluation report reflects that the 
veteran complained of recent exacerbation of back and right 
lower extremity pain.  The physician recommended that the 
veteran be treated with epidural injections prior to 
consideration of surgical intervention.  

In December 1989, the veteran sought entitlement to an 
increased evaluation of his service-connected back 
disability.  In a January 1990 confirmed rating decision, the 
RO continued a 20 percent evaluation.  

VA outpatient treatment records dated from 1990 to 1991 
reflect that on September 21, 1990, the veteran complained of 
constant pain radiating to his right leg.  Straight leg 
raising was noted as to 75 degrees on the right and 85 
degrees on the left.  The examiner noted decreased sensation 
on the distal thigh and upper half of the leg.  Forward 
flexion was noted as to 45 degrees.  A diagnosis of low back 
pain was noted.  An October 12, 1990 clinical record reflects 
decreased Achilles reflex on the right and decreased 
sensation in the right calf region.  The record also 
indicates decreased motor strength on the right.  Straight 
leg raising was noted as positive on the right.  

On December 10, 1990, the RO received the veteran's claim of 
entitlement to non-service-connected pension benefits.  The 
veteran cited his service-connected back disability as part 
of the reason why he could not work.  

Upon VA examination dated in April 1991, the veteran 
complained of back pain, numbness, and tingling.  On physical 
examination, the examiner noted range of motion in the back 
of 90 degrees anterior flexion, 15 degrees posterior flexion, 
30 degrees lateral flexion bilaterally, and 30 degrees 
rotation bilaterally.  The examiner noted a relevant 
diagnosis of degenerative disc disease of the lumbar spine.  

In May 1991, the RO received VA treatment records dated from 
1990 to 1991 reflecting complaints of chronic low back pain 
radiating to the right lower extremity.  Various impressions 
of chronic low back pain with L-5 radiculopathy were noted. 

In a June 1991 rating decision, the RO continued a 20 percent 
evaluation for the veteran's service-connected back 
disability.  The veteran filed a notice of disagreement as to 
that decision in February 1992 and a statement of the case 
was issued in July 1992.  The RO received the veteran's 
timely substantive appeal on August 6, 1992.

A VA hospital summary dated in June 1992 reflects that the 
veteran was admitted on June 3, 1992 for an elective lumbar 
laminectomy.  The veteran underwent an L4-L5 laminectomy and 
L4, L5, and S1 diskectomy.  The veteran described recent 
onset of radiculopathy in his right lower extremity with 
sharp shooting pains extending from his right heel to his 
right buttock.  The veteran also reported that his back pain 
had become increasingly worse over the past three years.  

A July 1992 award certification from the Social Security 
Administration reflects that the veteran had been found to be 
disabled since March 15, 1990.  

Upon VA examination dated in March 1993, the veteran 
complained of intermittent severe pain radiating from his 
back into his right groin.  A relevant impression of severe 
low back pain secondary to severe degenerative arthritis, 
post laminectomy, was noted.  The examiner noted that the 
recent surgery had not relieved the veteran's back pain.  A 
VA radiology report of the lumbosacral spine dated in March 
1993 reflects an impression of status post laminectomy with 
degenerative disc disease.  There was no evidence of 
spondylolysis.  

In a May 1993 rating decision, the RO determined that a 100 
percent evaluation was warranted for the veteran's service-
connected back disability, effective from June 3, 1992, and 
that a 40 percent evaluation was warranted effective from 
August 1, 1992.

Private treatment records dated in 1994 reflect a relevant 
diagnosis of osteoarthritis of the right hip.  The veteran 
underwent a right total hip arthroplasty in June 1994.

At his January 1995 RO hearing, the veteran testified that 
his back started to become worse in 1989.  He reported 
suffering from pain in the lower back as well as numbness and 
tingling in the right leg.  He also testified that his 
surgery provided some improvement, but the condition still 
persisted.  It was noted that the veteran had used a cane 
since his surgery.  The veteran reported that he was taking 
ibuprofen provided by VA for pain relief.  He testified to 
experiencing back spasm every morning.  He reported having 
pain in his lower back and hip as well as numbness in two 
toes since his back surgery.  He also reported having 
difficulty tying his shoes due to his back.   

Upon VA examination dated in June 1996, the veteran 
complained of constant, dull pain in the low back with 
numbness and tingling to the right foot.  Upon physical 
examination, the examiner noted decreased range of motion 
secondary to pain and positive spasm.  The examiner noted 
diagnoses of status post laminectomy with residual weakness 
and sensory deficit, status post right total hip replacement 
secondary to severe osteoarthritis, status post right knee 
arthroscopic surgery.  

Private treatment records dated in 1996 and 1997 reflect 
complain of exacerbation of chronic low back pain.  

At his June 1997 RO hearing, the veteran testified that he 
had not worked full time since 1989 and he began receiving 
Social Security in 1990.  He stated that he had worked as a 
technician calibrating gauges.  The veteran testified that he 
wore a back brace about eight hours a day.  He also stated 
that he had difficulty driving because of his back.  He 
testified that he could walk approximately a couple of blocks 
before having to stop and rest.  He reported experiencing 
pain on a daily basis.  

Upon VA neurological examination dated in February 1998, the 
veteran complained of constant back pain with radiation.  He 
also complained of some numbness in the lateral side of the 
right lower extremity.  Straight leg raising was to 75 
degrees on the right and to 40 degrees on the left, limited 
by pain.  Hip flexion was limited on the right secondary to 
pain.  Sensory examination revealed decreased pinprick, 
temperature and vibratory sensation in the lateral aspect of 
the thigh of the right lower extremity.  An impression of a 
history of osteoarthritis and lower back pain secondary to a 
parachute jump with right lower extremity weakness, limited 
by lower back pain, was noted.  A radiology report of the 
lumbar spine revealed diffuse degenerative disc disease and 
old anterior wedging of L1.  

Upon VA spine examination dated in February 1998, low back 
pain was noted as constant and variable in intensity, helped 
with Motrin.  It was also noted that pain in the leg all of 
the time with variable intensity also persisted.  The 
veteran's back pain was noted as aggravated by bending, 
lifting, coughing, and sneezing.  It was also noted that 
sitting for more than 30 to 45 minutes resulted in increased 
back pain and tingling in the right leg.  It was noted that 
his pain at night awakened him from sleep.  The examiner 
noted marked restriction of range of motion in the low back.  
Right ankle jerk was absent and there was weakness of the 
right extensor hallucis longus muscle.  It was noted that x-
ray examination showed complete laminectomy of L4 and L5, 
spurring indicative of degenerative changes, and extensive 
degenerative disc disease from basically L1-L2 to L5-S1.  
Relevant impressions of status post lumbar laminectomy of the 
lumbar spine for spinal stenosis, postoperative complication 
of numbness in the big and second toes, extensive 
degenerative disc disease of the lumbar spine and 
degenerative arthritis, status post right total hip 
replacement with good results, and status post Keller 
bunionectomy of the right big toe for probable gouty 
arthritis were noted.  The examiner noted that he veteran 
retired on disability in 1989 due to his back.  He also noted 
that people with disc disease would have the most pressure on 
their spine with sitting and the type of work the veteran was 
doing would aggravate his pain.  The examiner noted the 
veteran was 68 years old and, in his opinion, disabled from 
competing in the work force.  The examiner stated the veteran 
should not undergo any rehabilitative procedures.  The 
examiner also stated that if the veteran were to be 
considered for any type of work, it would have to be 
sedentary with the ability to get up and move around as pain 
dictated with sitting, probably every 30 to 45 minutes.  

Upon VA general medical examination dated in February 1998, 
the examiner noted the veteran walked with a slight limp.  
The examiner noted no diagnoses relevant to the low back.  

At his December 2000 hearing before a Member of the Board, 
the veteran stated that he experienced pain on a daily basis, 
treated with Ibuprofen.  The veteran also reported having 
swelling in his back or leg and muscle spasm.  The veteran 
testified that he wore a back brace.  He also testified that 
in the last year he worked, he lost about two to three months 
of work because of his medical conditions.  (Transcript, 
pages 1-12).  The veteran stated that his back was worse than 
his leg.  He also stated that because of his back pain, he 
tended to walk hunched over.  He reported difficulty picking 
things up and straightening up after bending over.  The 
veteran also testified that he was currently scheduled for 
back surgery and that he had bulging discs.  (Transcript, 
pages 13-19).  

Analysis

I.  Increased Evaluation of Service-Connected Low Back

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include 38 C.F.R. §§ 4.1 
and 4.2 (2000) which require the evaluation of the complete 
medical history of the claimant's condition.  These 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40 
(2000).  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  A little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  See 38 C.F.R. 
§ 4.40.  The provisions of 38 C.F.R. §§ 4.45 and 4.59 (2000) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, or atrophy 
of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as at least minimally compensable.  See 38 C.F.R. 
§§ 4.45 and 4.59.

The veteran's service-connected low back disability is 
currently evaluated as 40 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5293, which provides that 
a 40 percent evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  Pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc with little intermittent 
relief warrants a 60 percent evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

The Board notes that the veteran's claim for an increased 
evaluation of his service-connected low back disability has 
been pending since December 10, 1990.  Thus, the Board must 
consider the concept of staged ratings as noted in Fenderson 
v. West, 12 Vet. App. 119 (1999).

Upon review of the medical evidence of record, it is apparent 
the veteran has persistently complained of constant back pain 
with radiculopathy since the June 1992 back surgery.  Those 
complaints, as well as his complaints of severe pain, are 
fully consistent with the clinical observations noted in the 
record.  The February 1998 VA spine examiner noted markedly 
restricted range of motion of the back, absent right ankle 
jerk, and weakness of the right extensor hallucis longus 
muscle.  Those findings are consistent with the March 1993 VA 
examination report and the June 1996 VA examination report 
noting weakness, sensory deficit, and positive spasm.  
Although the evidence is less than overwhelming, the Board is 
compelled to conclude that this evidence more nearly 
approximates to a 60 percent evaluation from August 1, 1992, 
as the first day following a 100 percent evaluation for 
surgery convalescence. 

II.  Earlier Effective Date Claim

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), 38 C.F.R. § 3.400.  However, in cases 
involving a claim for an increased evaluation, the effective 
date may be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date, 
otherwise, the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); See Quarles v. 
Derwinski, 
3 Vet. App. 129, 134-135 (1992).  The Board notes that 
38 U.S.C.A. §  5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase in disability precedes the 
claim.  See Harper v. Brown, 10 Vet. App. 125 (1997).  

The veteran's service-connected back disability is rated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293, which 
provides that a 20 percent evaluation is warranted for 
moderate intervertebral disc syndrome with recurring attacks.  
A 40 percent evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  Pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc with little intermittent 
relief warrants a 60 percent evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  

The veteran contends that he is entitled to an effective date 
of December 10, 1990, the date of his claim.  The medical 
evidence indicates diminished Achilles reflex on the right, 
diminished sensation and motor strength, and a positive 
straight leg raising as early as September 21, 1990.  The 
applicable regulations provide that when there is a question 
as to which of two evaluations should be applied to a 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.  With all reasonable doubt 
resolved in favor of the veteran, the Board concludes that 
the symptomatology and objective findings noted on the 
September 21, 1990 and October 12, 1990 outpatient treatment 
records more nearly approximate to a 40 percent evaluation 
for severe intervertebral disc syndrome.  Thus, the veteran 
is entitled to an effective date of September 21, 1990 for 
the assignment of a 40 percent evaluation for his service-
connected back condition as that is the earliest date as of 
which it is factually ascertainable that an increase in 
disability occurred and the claim was received within one 
year of that date.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

III.  TDIU

As previously noted, disability evaluations are administered 
under the VA Schedule for Rating Disabilities that is found 
in 38 C.F.R. § Part 4 and is designed to compensate a veteran 
for the average impairment in earning capacity.  38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be rated as 60 percent or more and if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).  
For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability:  (1) disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  

The regulation further provides that the existence or degree 
of non-service-connected disability or disabilities or 
previous unemployment status will be disregarded where the 
aforementioned percentage for the service-connected 
disability is met, and in the judgment of the rating agency, 
the service-connected disability renders the veteran 
unemployable.  38 C.F.R. § 4.16.  Further, rating boards 
shall submit to the Director of Compensation and Pension 
Service, for extraschedular consideration, all cases of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
noted above.  38 C.F.R. § 4.16(b).

In the present case, the herein assigned disability 
evaluation related to the veteran's service-connected back 
disability clearly meets the percentage requirements set 
forth in 38 C.F.R. § 4.16(a), as a 60 percent evaluation has 
been assigned.  The veteran currently has no other service-
connected disability.  Therefore, what remains to be 
determined in this case is whether the veteran's service-
connected disability renders him unemployable without regard 
to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  38 C.F.R. § 3.341(a).  If 
total industrial impairment has not been shown, VA is not 
obligated to show that a veteran is incapable of performing 
specific jobs in considering a claim for a total rating based 
on individual unemployability.  See Gary v. Brown, 
7 Vet. App. 229 (1994).

A review of the evidence of record reflects that the February 
1998 VA spine examiner opined that the veteran was disabled 
from competing in the work force and cited his service-
connected back and other non-service-connected conditions.  
The record also reflects that the veteran has been receiving 
Social Security disability compensation since 1989, although 
it is not clear from the record what disabilities were 
considered by the Social Security Administration.  The Board 
also notes that the RO has granted the veteran non-service-
connected pension benefits since December 1990.  
Additionally, based upon a review of the record, the 
veteran's educational achievements appear to be limited.  The 
Board recognizes that the record is less than overwhelming in 
support of a finding of unemployability due solely to the 
service-connected back; however, the record is silent for any 
medical evidence indicating that the veteran's back does not 
prevent him from working.  The veteran has also testified 
that it is his back disability that causes him the most pain 
and difficulty.  The Board also reiterates that the veteran's 
subjective complaints of severe pain, radiation, and weakness 
are supported by the objective findings of competent medical 
professionals.  Thus, with all reasonable doubt resolved in 
favor of the veteran, the Board is compelled to conclude that 
the evidence supports a grant of entitlement to TDIU benefits 
due to the veteran's service-connected back disability.  



ORDER

Entitlement to a 60 percent evaluation for service-connected 
back disability is granted as of August 1, 1992, subject to 
the laws and regulations governing the payment of monetary 
awards.  

Entitlement to an effective date of September 21, 1990, for 
the grant of a 40 percent evaluation for the veteran's 
service-connected back disability is granted, subject to the 
laws and regulations governing the payment of monetary 
awards.  

Entitlement to TDIU benefits due to service-connected back 
disability is granted, subject to the laws and regulations 
governing the payment of monetary awards.  



REMAND

In regard to the issues of entitlement to service connection 
for shortening of the right lower extremity and a right hip 
disability claimed as secondary to the service-connected back 
disability, these issues have been denied by the RO on the 
bases that they were not shown in service and were not 
related to an incident of service.  However, upon VA 
examination dated in March 1993, it was noted that the 
veteran had intermittent severe pain that radiated from his 
back and was associated with some stiffness in his hip.  It 
is unclear from the examination report whether the examiner 
associated the hip stiffness with the back pain, or if the 
association was made by the veteran.  

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

Thus, although these claims were not specifically denied as 
not well grounded, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  In addition, because the VARO has 
not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

Finally, in August 1999, the RO received copies of private 
treatment records dated from 1997 to 1999.  This evidence has 
not been reviewed by the RO.  Any pertinent evidence 
submitted by the appellant that is accepted by the Board must 
be referred to the agency of original jurisdiction for review 
and preparation of a Supplemental Statement of the Case 
unless this procedural right is waived in writing by the 
appellant.  See 38 C.F.R. § 20.1304(c) (1999).  A review of 
the claims folder indicates that no such waiver has been 
received.

Accordingly, the issues of entitlement to service connection 
for shortening of the right lower extremity and entitlement 
to service connection for a right hip disability claimed as 
secondary to a service-connected low back disability are 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
the veteran since December 1997.  After 
securing the necessary permission from 
the veteran, copies of any available 
records that are not already of record 
should be obtained and associated with 
the claims folder.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

3.  The RO should review all of the 
evidence, including the private treatment 
records dated from 1997 to 1999, and if 
the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

The Board notes the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 



